 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 1 of 571 Page ID #:18553




 1   Michael John Avenatti (Pro Se)
 2
     H. Dean Steward, SBN 85317
 3   17 Corporate Plaza, Suite 254
     Newport Beach, California 92660
 4   Tel (949) 481-4900
     Fax (949) 706-9994
 5   Email: DeanSteward7777@gmail.com
 6   Advisory Counsel for Defendant
 7   MICHAEL JOHN AVENATTI

 8
 9                           UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,               SA CR No. 19-061-JVS
12
                Plaintiff,
13                                           DECLARATION OF MICHAEL JOHN
                       v.
14                                           AVENATTI IN SUPPORT OF
     MICHAEL JOHN AVENATTI,                  DEFENDANT’S MOTION TO DISMISS
15                                           DUE TO DOUBLE JEOPARDY,
                Defendant.
16                                           PROSECUTORIAL MISCONDUCT,
                                             CONTEMPT OF THIS COURT’S
17                                           JANUARY 25, 2021 ORDER [Dkt. 408],
18                                           AND VIOLATIONS OF DEFENDANT’S
                                             RIGHT TO DUE PROCESS
19
20                                           (Exhibits attached hereto)
21
22
23
24
25
26
27
28
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 2 of 571 Page ID #:18554




 1                DECLARATION OF MICHAEL JOHN AVENATTI
 2
 3   I, Michael John Avenatti, declare as follows:
 4   1.    I have knowledge of the facts set forth below. Each of the following
 5   statements are true and correct to the best of my knowledge.
 6   2.    I am the defendant in United States v. Michael John Avenatti (CDCA Case
 7   No. SA CR No. 19-061-JVS) and am appearing in this matter pro se. I was
 8   previously represented in this case by John Littrell, Esq. and H. Dean Steward,
 9   Esq. The government was initially represented in this matter by AUSA Brett Sagel
10   and AUSA Julian Andre. AUSA Andre later left the U.S. Attorney’s Office in
11   early 2021 and was replaced with AUSA Alexander Wyman. AUSA Wyman and
12   AUSA Sagel represent the government as of this filing.
13   3.    Attached hereto as Exhibit A is a true and correct copy of two separate
14   emails exchanged on April 11, 2019 and April 12, 2019 between defense counsel
15   John Littrell and AUSA Brett Sagel and AUSA Julian Andre.
16   4.    Attached hereto as Exhibit B is a true and correct copy of a letter sent from
17   defense counsel H. Dean Steward to AUSA Brett Sagel and AUSA Julian Andre
18   on May 15, 2019.
19   5.    Attached hereto as Exhibit C is a true and correct copy of a letter sent from
20   defense counsel H. Dean Steward to AUSA Brett Sagel and AUSA Julian Andre
21   on May 22, 2019.
22   6.    Attached hereto as Exhibit D is a true and correct copy of a search warrant
23   application authored by IRS Special Agent Remoun Karlous and submitted by
24   AUSAs Sagel and Andre. This search warrant application was sworn before
25   Magistrate Judge Douglas F. McCormick on May 24, 2019. The search warrant
26   application case is entitled, “In the Matter of the Search of Ten Digital Devices in
27   the Custody of the Internal Revenue Service – Criminal Investigation,” and was
28
                                                     2
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 3 of 571 Page ID #:18555




 1   filed in case number 8:19-mj-00419 under docket entry 4-1.
 2   7.    Attached hereto as Exhibit E is a true and correct copy of the search and
 3   seizure warrant authorized and issued by Magistrate Judge Douglas F. McCormick
 4   on May 24, 2019. The search warrant was filed in case number 8:19-mj-00419
 5   under docket entry 4.
 6   8.    Attached hereto as Exhibit F is a true and correct copy of a letter sent to
 7   defense counsel H. Dean Steward from AUSA Julian Andre dated May 24, 2019.
 8   AUSA Brett Sagel was copied on this correspondence.
 9   9.    Attached hereto as Exhibit G is a true and correct copy of a letter sent from
10   defense counsel H. Dean Steward to AUSA Brett Sagel and AUSA Julian Andre
11   on June 25, 2019.
12   10.   Attached hereto as Exhibit H is a true and correct copy of a Department of
13   the Treasury IRS Memorandum of Interview prepared after the July 25, 2019
14   interview of Judy Regnier. Attached to the memorandum are handwritten notes
15   that accompanied the type-written summary, which were taken contemporaneously
16   with the interview by IRS-CID Special Agent Remoun Karlous, the co-lead agent
17   assigned to this matter at all relevant times. The entirety of Exhibit H was
18   previously identified during trial as Defense Exhibit 1084.
19   11.   Attached hereto as Exhibit I is a true and correct copy of a Department of the
20   Treasury IRS Memorandum of Interview prepared after the November 19, 2019
21   interview of Judy Regnier. Exhibit I was previously identified during trial as
22   Defense Exhibit 1085.
23   12.   On May 27, 2020, defendant filed a status report wherein he requested
24   access to the EA, LLP servers, arguing that they contained “critical records
25   detailing costs and expenses on cases involving the alleged victims, as well as
26   hours spent on the matters…” [Dkt. 164, p. 10]. On May 30, 2020, the government
27   opposed the effort and filed a response to defendant’s status report wherein the
28
                                                   3
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 4 of 571 Page ID #:18556




 1   government stated, “Defendant’s claim that he still has not received ‘critical
 2   records detailing costs and expenses on cases involving the alleged victims’ is
 3   demonstrably false.” [Dkt. 168, p. 12 (citations omitted)]. On June 1, 2020, a status
 4   conference was held and the Court requested additional briefing in preparation for
 5   an additional status conference. See Dkt. 181.
 6   13.   On June 5, 2020, the government filed another status report wherein the
 7   prosecution again told the Court that defendant’s May 27, 2020 claim that he had
 8   not received “critical records detailing costs and expenses on cases involving the
 9   alleged victims” was “demonstrably false.” [Dkt. 176, p. 13]. Defendant then
10   supplemented his prior status report and informed the Court, “contrary to the
11   government’s claims … the critical cost documentation for each of the alleged
12   victim clients … was not generally kept by the firms and organized by client-
13   matter in QuickBooks.” [Dkt. 178, p. 3]. He further explained, “other systems
14   [were] used to track and organize client costs and expenses and the time spent on
15   individual client matters. Much of this critical information is included on the EA
16   servers. . . .This is a central issue in the case and goes to the heart of the allegations
17   against Mr. Avenatti.” [Dkt. 178, p. 4]. The government again withheld the
18   information.
19   14.   On June 8, 2020, another status conference was held with the Court. During
20   this hearing, AUSA Sagel represented to the Court that “anything that would have
21   been relevant in our case and within the scope of the warrant should have been and
22   likely was found and produced to the defendant.” See Dkt. 182, p. 6.
23   15.   On June 15, 2020, defendant alerted the Court that he needed access to the
24   materials held within the EA LLP servers so that he could access “cost and fee
25   information and documentation for the cases involving the alleged victims – i.e.
26   what costs for experts, staff personnel and other reasonable expenses were
27   recorded and net settlements.” [Dkt. 193, p. 2]. Defendant argued that “the above
28
                                                     4
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 5 of 571 Page ID #:18557




 1   material is, for the most part, not contained in the Eagan/Avenatti QuickBooks
 2   system that was acquired by the government … the material listed above would
 3   demonstrate a clearer picture, is potentially exculpatory and the defense therefore
 4   needs access under Brady.” [Dkt. 193, p. 3].
 5   16.     The government submitted its reply brief on June 22, 2020 and argued to the
 6   Court that the cost and fee information for the cases involving defendant’s alleged
 7   victims “have been produced in multiple ways.” [Dkt. 195, p. 22]. Based on this
 8   representation, which the government knew was false when it was made, the Court
 9   denied Mr. Avenatti access to the servers. See Dkt. 199.
10   17.     On August 31, 2020, an additional status conference was held, before which
11   the Court specifically alerted the parties it wished to discuss the status of
12   outstanding discovery. During this status conference, AUSA Andre represented to
13   the Court and the defense: “The defendant [] has all the discovery as to all the
14   charges at this point.” [Dkt. 289, p. 3-4](emphasis added). The government knew
15   this representation was false because the government knew, among other things,
16   that it had withheld the critical Tabs data despite being told repeatedly about it in
17   2019.
18   18.     On January 18, 2021, the defendant filed a Motion for an Order Requiring
19   the Government’s Prompt Compliance with the Due Process Protections Act and
20   Advising the Government of the Consequences for Failing to Comply. [Dkt. 398].
21   On January 20, 2021, the government filed a response and falsely reassured the
22   Court again that it had complied with its discovery obligations: “There is likewise
23   no merit to defendant’s suggestion that the government has failed to comply with
24   its discovery obligations. The government is aware of its discovery obligations,
25   including under Brady and its progeny, has complied with its discovery
26   obligations, and will continue to do so as it prepares for trial.” [Dkt. 405, p.
27   5](internal citations omitted).
28
                                                    5
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 6 of 571 Page ID #:18558




 1   19.   On January 25, 2021, the Court granted the defendant’s motion and ordered
 2   the government “to produce to the defendant in a timely manner all information or
 3   evidence known to the government that is either: (1) relevant to the defendant’s
 4   guilt or punishment; or (2) favorable to the defendant on the issue of guilt or
 5   punishment.” Exhibit J [Dkt. 408, p. 1]. In the Order, the Court warned the
 6   government of the consequences for violating the Order: “contempt, sanction,
 7   referral to a disciplinary authority, adverse jury instruction, exclusion of evidence,
 8   and dismissal of charges.” Id. at 2. 1. Attached hereto as Exhibit J is a true and
 9   correct copy of the Court’s January 25, 2021 Order. This Order was filed as docket
10   entry 408.
11   20.   On February 17, 2021, disturbed by the lack of attention to Brady and the
12   Court’s Order exhibited by AUSAs Sagel and Andre, defense counsel sent a
13   demand letter to the Chief of the Criminal Division of the Central District, Mr.
14   Brandon Fox, and copying AUSAs Sagel and Andre, requesting that the
15   government immediately and fully comply with their discovery requirements. In
16   the letter, counsel explained that the government was continuing to fail to adhere to
17   its discovery obligations, stating, “The government’s failure to comply with the
18   Order is even more egregious seeing as much of this information should have been
19   produced long ago pursuant to Brady and/or Rule 16.” Attached hereto as Exhibit
20   K is a true and correct copy of the letter sent from defense counsel H. Dean
21   Steward to AUSA Brandon D. Fox on February 17, 2021. At the time of this
22   letter, AUSA Fox served as the Chief of the Criminal Division for the U.S.
23   Attorney’s Office for the Central District of California and regularly appeared on
24   the filings for the government in this matter. Mr. Fox did not respond. Instead,
25   AUSA Sagel responded on March 1, 2021, writing: “As we have previously
26   represented to you, the government is aware of its discovery obligations, has
27   complied with them, and will continue to do so. In addition to providing your
28
                                                    6
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 7 of 571 Page ID #:18559




 1   client with discovery to which he is entitled, we have produced discovery far in
 2   advance of our obligations – for example, we provided nearly all Jencks material in
 3   May and June 2019, over two years before the current trial date – and we have
 4   voluntarily produced a significant amount of materials in excess of our discovery
 5   obligations. The government acknowledges the utmost importance of fulfilling its
 6   discovery obligations in every case, particularly as to Brady material; however,
 7   neither Federal Rule of Criminal Procedure 5(f) nor the Court’s January 25, 2021,
 8   Order (CR 408) expands the government’s discovery obligations. Your repeated
 9   accusations that the government has withheld discovery material are baseless.”
10   Attached hereto as Exhibit L is a true and correct copy of the letter sent to Mr.
11   Steward from AUSA Brett Sagel on March 1, 2021. AUSA Brandon Fox and
12   AUSA Alexander Wyman were also copied on this correspondence. AUSA Sagel
13   knew these statements were false when he made them because he knew the critical
14   financial information existed but had been suppressed.
15   21.   Weeks later, after having not received the financial information and other
16   important discovery, the defendant filed a Motion for an Order to Show Cause re
17   Civil Contempt and a Finding of Contempt on March 8, 2021. [Dkt. 415]. In this
18   motion, Mr. Avenatti argued that the government failed to provide him with
19   “exculpatory financial information relating to fees and expenses due Mr. Avenatti
20   and his law firm from the alleged victim clients (including but not limited to all
21   invoices and expense information).” [Dkt. 415, p. 8]. In response, the government
22   stated, “the government has produced the fee and expense information related to
23   defendant’s victims and his law firm, as well as any information in its possession
24   regarding work defendant performed for his victims that entitled him to attorney’s
25   fees and costs.” [Dkt. 418, p. 18]. Again, the government knew this to be
26   inaccurate because the government had yet to produce the Tabs data, which Ms.
27   Regnier had informed them about nearly two years prior on repeated occasions.
28
                                                   7
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 8 of 571 Page ID #:18560




 1   The Court subsequently denied the defendant’s motion on March 30, 2021 without
 2   a hearing [Dkt. 431].
 3   22.   Defendant, however, continued to press for the information and alert the
 4   Court to the government’s discovery failures. On April 6, 2021, the parties
 5   submitted a joint report in anticipation of an April 7, 2021 status conference. [Dkt.
 6   433]. Defendant stated: “Defendant has been hampered by the government’s
 7   failure to produce materials and information as required…” by Brady, Bundy,
 8   Price, Olsen, Rule 16, and the Court’s January 25, 2021 Order. [Dkt. 433, p. 7].
 9   Within the joint report, defendant requested that the Court orally direct the
10   government as required under the Due Process Protections Act. [Dkt. 433, p. 20-
11   21]. Mr. Avenatti also sought a continuance and specifically predicted,
12   “Unfortunately the defense anticipates significant issues emerging immediately
13   before trial and at trial relating to the government’s failure to timely produce
14   information and materials favorable to the defense as required under Brady v.
15   Maryland and its progeny, including Bundy, Price, and Olsen. As a result, and in
16   order to ensure there is no ambiguity, the defendant requests that the Court, at the
17   status conference and pursuant to the General Order (21-02), (b) require each
18   representative of the government in this case to acknowledge of the record, the
19   admonitions and warnings required by the General Order, and (c) direct that the
20   docket in this case include an entry reflecting the admonitions and warnings issued
21   to the government and their acknowledgements.” [Dkt. 433, p. 20-21 (emphasis
22   added)]. The government indicated it would respond during the relevant status
23   conference but did not pass up the opportunity to mock the defendant’s repeated
24   claims that the government was withholding information (which turned out to be
25   accurate): “[C]learly defendant has not appreciated the Court’s pronouncement:
26   ‘While the Court does not subscribe to the view that repetition creates truth, others
27   may wonder.’” [Dkt. 433, p. 21](internal citations omitted).
28
                                                    8
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 9 of 571 Page ID #:18561




 1   23.   On April 7, 2021, the status conference was held with the Court. In
 2   connection with Mr. Avenatti’s request for a continuance as a result of the
 3   government’s discovery failures, the Court stated, “I think the government has
 4   satisfied its discovery obligations. I see no reason to continue on that basis.” See,
 5   e.g., [Dkt. 436], Tr. 4/13/21, p. 12. The Court also denied the defendant’s request
 6   to issue an oral order pursuant to Rule 5(f): “[F]inally you request that the Court
 7   direct the government basically to comply with its Rule 5(f) obligations. I issued
 8   the order earlier in the year. There is nothing more to say. I think the government
 9   clearly understands from Rule 5(f) and the Court’s issuance of the specific Rule
10   5(f) order what its obligations are.” Id.
11   24.   By way of a letter on April 8, 2021, defense counsel sent AUSAs Sagel and
12   Alex Wyman a letter again requesting compliance with Brady, Bundy, Price,
13   Olsen, Rule 16 and the Court’s January 25, 2021 Order. Attached hereto as Exhibit
14   M is a true and correct copy of the letter. The letter demanded compliance and
15   included the following under the heading “Information and Materials the
16   Government Has Failed to Produce:” “The government has not complied with its
17   obligations under Brady, Bundy, Price, Olsen, Rule 16, the Court's Order, the RPC,
18   and the Justice Manual. These failures are significant and must be rectified
19   immediately. By way of example only: . . . 10. Financial Information Relating to
20   the Clients Identified in the Indictment and the Government's 404(b) Notice.
21   Despite repeated representations to the Court and the defense, the government has
22   failed to produce all of the accounting and financial information relating to the
23   clients identified in the Indictment and the clients identified in the government's
24   404(b) notice, including those relating to the NFL case. The information withheld
25   includes information concerning fees, costs and expenses, as well as time records.
26   The defense is entitled to all of this information and it was required to be produced
27   long ago pursuant to Brady, Bundy, Price, Olsen, Rule 16, and the Court's Order at
28
                                                    9
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 10 of 571 Page ID
                                      #:18562



 1   a minimum. Indeed, it is difficult to imagine information more fundamental to the
 2   defense than this information.” Exhibit M, pp. 4-10 (emphasis added).
 3   25.   On April 14, 2021, the government sent an email in response, but failed to
 4   address the specific requests set forth in the letter. The government again falsely
 5   represented, “we have attempted – and will continue to attempt – to get you
 6   discoverable material well in advance of any of our deadlines.” Attached hereto as
 7   Exhibit N is a true and correct copy of the email. The following day, the defendant
 8   immediately responded and reminded the government, “it is the government’s
 9   obligation to produce to the defense all information and materials required to be
10   produced pursuant to the Court’s January 25, 2021 Order… Brady, Bundy, Price,
11   Olsen, Rule 16, and the California Rules of Professional Conduct. ‘All’ means
12   ‘all.’” Attached hereto as Exhibit O is a true and correct copy of the email.
13   26.   The government ultimately responded to the April 8, 2021 letter by email,
14   stating “[a]s we have repeatedly represented to you, the government is aware of its
15   discovery obligations, has complied with them, and will continue to do so.”
16   Attached hereto as Exhibit P is a true and correct copy of the email. Once again,
17   the government made this representation despite knowing the Tabs data and all of
18   the QuickBooks data had not been produced.
19   27.   On May 7, 2021, the defendant moved to continue the trial from July 13,
20   2021 to August 31, 2021. Counsel again alerted the Court, “Due to the discovery I
21   have reviewed, I have concluded that the government still has not produced all
22   discovery required to be produced to the defense pursuant to Brady v. Maryland,
23   363 U.S. 83 (1963), United States v. Bundy, 968 F.3d 1019, 1033 (9th Cir. 2020),
24   United States v. Price, 566 F.3d 900 (9th Cir. 2009), United States v. Olsen, 704
25   F.3d 1172, 1183 n.3 (9th Cir. 2013), and this Court’s Order issued on January 25,
26   2021, which directed the government to produce to the defense ‘all information or
27   evidence known to the government that is either: (1) relevant to the defendant’s
28
                                                   10
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 11 of 571 Page ID
                                      #:18563



 1   guilt or punishment; or (2) favorable to the defendant on the issue of guilt or
 2   punishment.’” [Dkt. 447, pp. 3-4].
 3   28.   On May 10, 2021, the government filed an opposition to the defendant’s
 4   request for a continuance: “[D]efendant’s baseless accusations of discovery
 5   misconduct – by now a familiar refrain – are (once again) completely unfounded
 6   and have already been rejected by this Court. Defendant does not identify any
 7   actual discoverable material that he claims to be missing, instead claiming without
 8   support that there must be Brady material in the agent notes of a victim
 9   interview… Once again, defendant complains about exculpatory evidence that he
10   does not have because it simply does not exist.” [Dkt. 449, p. 8]. The continuance
11   request was subsequently denied.
12   29.   The defendant yet again raised concerns relating to the failure of the
13   government to produce Brady information in his final pretrial status report filed on
14   June 25, 2021. [Dkt. 511]. Therein, defendant stated, “The government has not
15   produced information and documents to the defense that constitute Brady material.
16   Included among the materials the government has not produced are … financial
17   information relating to the accounting applicable to the client matters at issue in
18   counts 1-10.” [Dkt. 511, p. 8]. In fact, Mr. Avenatti issued the following warning,
19   which unfortunately turned out to be entirely accurate: “If these issues are not
20   addressed in detail now, before trial, they will emerge in to middle of trial or
21   immediately post-trial and create a host of problems (not to mention a possible
22   mistrial). The defense respectfully urges the Court to address and resolve these
23   issues now as opposed to waiting.” [Dkt. 511, p. 9](emphasis added).
24   30.   On June 28, 2021, a final pretrial status conference was held wherein the
25   Court asked AUSA Sagel if he wished to respond to the defendant’s issues with
26   regard to discovery. In response, AUSA Sagel stated: “Mr. Steward has been a
27   criminal defense attorney for a lot of years. There are many cases I have had with
28
                                                   11
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 12 of 571 Page ID
                                      #:18564



 1   him. Somehow he has lost any idea of what Brady is. He doesn’t know what
 2   Jencks is. He keeps asking for things that (a) he has had for two years and (b)
 3   demanding things that he is not entitled to. The government has complied with its
 4   discovery obligations for two years in advance in most cases. We have and will
 5   continue to do so. There is nothing more he is entitled to that he doesn’t have and
 6   anytime we get anything new, we provide it to him. We get e-mails almost daily
 7   asking for something nonsensical. Usually and typically we try and reply every
 8   time. Mostly, it’s what – by now we have complied, and we will continue to
 9   comply. That is our response.” Tr. 7/28/21, p. 40, Dkt. 523.
10   31.   On July 12, 2021, in his Trial Memorandum, defendant again expressed
11   concern regarding the government’s discovery deficiencies: “Mr. Avenatti
12   continues to object to the government’s deficient discovery disclosures. Mr.
13   Avenatti again requests that the government provide assurances that it has
14   complied with its discovery obligations.” [Dkt. 535, pp. 26-27]. None of the
15   critical financial data was subsequently provided.
16   32.   On August 2, 2021, the defendant filed a “Motion for Mistrial or in the
17   Alternative to Strike the Testimony of Nine Government Witnesses due to the
18   Violations of the Jencks Act and Rule 26.2.” [Dkt. 629]. This motion was made in
19   connection with government witnesses Joseph Varani, Nshan Taschyan, Judy
20   Regnier, Patrick McNicholas, Thomas Hurrell, Geoffrey Johnson, Thomas
21   Goeders, Carlos Colorado, and Joel Weiner. Testimony was elicited from these
22   witnesses that established that materials required to be produced to the defendant
23   before cross-examination began were withheld in violation of Jencks and Rule
24   26.2. Mr. Avenatti argued that e-mail correspondence, text messages, and other
25   written communications relating to the subject matter of the witness testimony
26   were improperly withheld and the government impermissibly suppressed
27   handwritten notes that should have also been produced.
28
                                                  12
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 13 of 571 Page ID
                                      #:18565



 1   33.   On August 6, 2021, the Court heard the motion and denied the motion as to
 2   six government witnesses but reserved its ruling related to Judy Regnier, Joseph
 3   Varani and Nshan Taschyan. In response to the defendant’s arguments, the Court
 4   ordered the government to perform a search of any and all correspondence related
 5   to the subject matter of Joseph Varani and Nshan Taschyan’s testimony to
 6   determine what materials had not been provided to Mr. Avenatti in violation of
 7   Rule 26.2 and Jencks. After listening to oral argument and the testimony of Ms.
 8   Regnier indicating that she may have had text message correspondence with SA
 9   Karlous, which Mr. Avenatti never received, the Court ordered SA Karlous to
10   submit an under seal declaration outlining his text message communications with
11   Ms. Regnier.
12   34.   On August 8, 2021, SA Karlous submitted a declaration stating that he did
13   not have any independent knowledge or memory of receiving any text messages
14   from Ms. Regnier. However, SA Karlous also indicated that he no longer has
15   access to cell phones he used during that investigation. Accordingly, there is no
16   way to confirm the accuracy of these statements. In connection with the
17   government’s communications with Joseph Varani and Nshan Taschyan, a new
18   trial was declared prior to the Court providing the defendant with its ruling
19   regarding whether or not the statements should have been produced pursuant to
20   Jencks and Rule 26.2.
21   35.   On August 14, 2021, the defendant filed another Motion for Mistrial or, In
22   the Alternative, to Strike the Testimony of Robert Amenta and John Drum due to
23   Violations of the Jencks Act, Rule 26.2, Brady and Giglio. This motion was based
24   upon the confirmed and admitted failures of the government to meet their
25   discovery obligations with both Robert Amenta and John Drum. [Dkt. 705]. It was
26   made after Mr. Avenatti elicited testimony from Mr. Amenta and Mr. Drum that
27   the government had engaged in substantive communications with each witness
28
                                                  13
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 14 of 571 Page ID
                                      #:18566



 1   regarding the subject matter of the witness’s testimony that were not produced to
 2   the defense as required. For instance, government witness and Deputy Chief
 3   Investigator Robert Amenta from the Federal Reserve Bank of New York revealed
 4   that he had three meetings with the government and also had e-mail
 5   communications with the government leading up to trial. Trial Tr. (8/12/21, Vol.
 6   2), p. 42-43. He indicated that the e-mail communications related to the subject
 7   matter of his testimony. Trial Tr. (8/12/21, Vol. 2), p. 43. In response, on August
 8   12, 2021, the prosecution submitted, “Government’s Filing Regarding Email
 9   Communications with Robert Amenta,” wherein it admitted it failure to produce
10   Jencks. [Dkt. 690]. Worse yet, the government indicated in its filing that it used the
11   following procedure in order to identify Jencks statements: “Prior to Mr. Amenta
12   taking the stand, government counsel conducted a search of government counsel’s
13   emails from Mr. Amenta to identify any discoverable emails, and determined that
14   all emails received from Mr. Amenta were logistical in nature and did not relate to
15   the substance of his expected testimony.” [Dkt. 690, p. 4]. Because the government
16   “believed that at least one Assistant United States Attorney (AUSA Wyman) was
17   copied on all correspondence with Mr. Amenta,” the government only searched
18   through the e-mail accounts of the Assistant United States Attorneys to identify
19   statements by its witness. [Dkt. 690, 4].
20   36.   The final government witness, Mr. Drum, acting within his capacity as a
21   forensic accountant, was the only government expert to testify in this case. See,
22   e.g., Trial Tr. (8/12/2021, Vol. 2) p. 49. During the cross-examination of Mr.
23   Drum, it became apparent that the government failed to abide by its discovery
24   obligations under Jencks, Brady, Giglio and Rule 26.2. Relying on the work-
25   product privilege, the government indicated, “To the extent he had substantive
26   conversations relating to his testimony, it’s covered by the work product
27   privilege.” Trial Tr. (8/13/21, Vol. 1) p. 119-120. Mr. Avenatti asked that “the
28
                                                  14
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 15 of 571 Page ID
                                      #:18567



 1   Court direct the witness, Mr. Drum, to provide to the Court all written
 2   communications with the Government, whether it be the prosecutors or the agents,
 3   relating to his testimony in this case. Because, Your Honor, the witness could not
 4   have been more clear, for two-and-a-half years he has been communicating by e-
 5   mail with the Government relating to this case.” Trial Tr. (8/13/21, Vol. 2) p. 6.
 6   37.   After a lunch break and having an opportunity to review the suppressed
 7   materials, AUSA Wyman responded, “I haven’t had a chance [sic] research the
 8   issue. My understanding with an expert is that substantive work product like the
 9   exchange of drafts, for example, falls within the work product exception. But with
10   regard to substantive e-mails, what we were able to find was virtually nothing, and
11   the stuff that we had found was like -- you know, I was asking for the extent of
12   their payment and the breakdown of what that payment was for, and we had copied
13   and pasted that and put that into a disclosure letter to the defense.” Trial Tr.
14   (8/13/21, Vol. 2) p. 5 (emphasis added). The government was ordered to provide
15   the undisclosed materials in-camera.
16   38.   AUSA’s Wyman’s statement unfortunately proved to be untrue and a blatant
17   misrepresentation to the Court. The communications ultimately provided to Mr.
18   Avenatti establish that on August 13, 2021, during the lunch break (between 12:53-
19   12:54 p.m.) and with Mr. Drum on the stand, AUSA Sagel forwarded AUSA
20   Wyman three e-mail strings and an attachment consisting of 26 pages of
21   documents highly relevant to and related to the subject matter of government
22   expert John Drum’s testimony. These emails contained both Jencks and
23   Brady/Giglio materials. Thirty-six (36) minutes after receiving this e-mail, AUSA
24   Wyman came before the Court and told the Court and all parties that he was able to
25   find “virtually nothing.”
26   39.   Defendant also subsequently explained that the government’s reliance on the
27   work product doctrine to suppress the information lacked all merit because the
28
                                                    15
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 16 of 571 Page ID
                                 #:18568
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 17 of 571 Page ID
                                 #:18569




                    Exhibit A
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 18 of 571 Page ID
                                 #:18570




                               Exhibit A - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 19 of 571 Page ID
                                 #:18571




                     Exhibit B
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 20 of 571 Page ID
                                 #:18572




                               Exhibit B - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 21 of 571 Page ID
                                 #:18573




                               Exhibit B - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 22 of 571 Page ID
                                 #:18574




                               Exhibit B - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 23 of 571 Page ID
                                 #:18575




                               Exhibit B - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 24 of 571 Page ID
                                 #:18576




                               Exhibit B - 005
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 25 of 571 Page ID
                                 #:18577




                               Exhibit B - 006
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 26 of 571 Page ID
                                 #:18578




                     Exhibit C
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 27 of 571 Page ID
                                 #:18579




                               Exhibit C - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 28 of 571 Page ID
                                 #:18580




                               Exhibit C - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 29 of 571 Page ID
                                 #:18581




                               Exhibit C - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 30 of 571 Page ID
                                 #:18582




                    Exhibit D
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 31 of 571 Page ID
                                        #:18583
USAO_00134447




                                      Exhibit D - 001
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 32 of 571 Page ID
                                        #:18584
USAO_00134447




                                      Exhibit D - 002
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 33 of 571 Page ID
                                        #:18585
USAO_00134447




                                      Exhibit D - 003
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 34 of 571 Page ID
                                        #:18586
USAO_00134447




                                      Exhibit D - 004
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 35 of 571 Page ID
                                        #:18587
USAO_00134447




                                      Exhibit D - 005
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 36 of 571 Page ID
                                        #:18588
USAO_00134447




                                      Exhibit D - 006
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 37 of 571 Page ID
                                        #:18589
USAO_00134447




                                      Exhibit D - 007
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 38 of 571 Page ID
                                        #:18590
USAO_00134447




                                      Exhibit D - 008
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 39 of 571 Page ID
                                        #:18591
USAO_00134447




                                      Exhibit D - 009
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 40 of 571 Page ID
                                        #:18592
USAO_00134447




                                      Exhibit D - 010
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 41 of 571 Page ID
                                        #:18593
USAO_00134447




                                      Exhibit D - 011
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 42 of 571 Page ID
                                        #:18594
USAO_00134447




                                      Exhibit D - 012
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 43 of 571 Page ID
                                        #:18595
USAO_00134447




                                      Exhibit D - 013
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 44 of 571 Page ID
                                        #:18596
USAO_00134447




                                      Exhibit D - 014
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 45 of 571 Page ID
                                        #:18597
USAO_00134447




                                      Exhibit D - 015
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 46 of 571 Page ID
                                        #:18598
USAO_00134447




                                      Exhibit D - 016
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 47 of 571 Page ID
                                        #:18599
USAO_00134447




                                      Exhibit D - 017
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 48 of 571 Page ID
                                        #:18600
USAO_00134447




                                      Exhibit D - 018
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 49 of 571 Page ID
                                        #:18601
USAO_00134447




                                      Exhibit D - 019
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 50 of 571 Page ID
                                        #:18602
USAO_00134447




                                      Exhibit D - 020
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 51 of 571 Page ID
                                        #:18603
USAO_00134447




                                      Exhibit D - 021
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 52 of 571 Page ID
                                        #:18604
USAO_00134447




                                      Exhibit D - 022
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 53 of 571 Page ID
                                        #:18605
USAO_00134447




                                      Exhibit D - 023
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 54 of 571 Page ID
                                        #:18606
USAO_00134447




                                      Exhibit D - 024
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 55 of 571 Page ID
                                        #:18607
USAO_00134447




                                      Exhibit D - 025
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 56 of 571 Page ID
                                        #:18608
USAO_00134447




                                      Exhibit D - 026
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 57 of 571 Page ID
                                        #:18609
USAO_00134447




                                      Exhibit D - 027
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 58 of 571 Page ID
                                        #:18610
USAO_00134447




                                      Exhibit D - 028
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 59 of 571 Page ID
                                        #:18611
USAO_00134447




                                      Exhibit D - 029
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 60 of 571 Page ID
                                        #:18612
USAO_00134447




                                      Exhibit D - 030
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 61 of 571 Page ID
                                        #:18613
USAO_00134447




                                      Exhibit D - 031
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 62 of 571 Page ID
                                        #:18614
USAO_00134447




                                      Exhibit D - 032
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 63 of 571 Page ID
                                        #:18615
USAO_00134447




                                      Exhibit D - 033
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 64 of 571 Page ID
                                        #:18616
USAO_00134447




                                      Exhibit D - 034
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 65 of 571 Page ID
                                        #:18617
USAO_00134447




                                      Exhibit D - 035
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 66 of 571 Page ID
                                        #:18618
USAO_00134447




                                      Exhibit D - 036
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 67 of 571 Page ID
                                        #:18619
USAO_00134447




                                      Exhibit D - 037
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 68 of 571 Page ID
                                        #:18620
USAO_00134447




                                      Exhibit D - 038
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 69 of 571 Page ID
                                        #:18621
USAO_00134447




                                      Exhibit D - 039
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 70 of 571 Page ID
                                        #:18622
USAO_00134447




                                      Exhibit D - 040
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 71 of 571 Page ID
                                        #:18623
USAO_00134447




                                      Exhibit D - 041
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 72 of 571 Page ID
                                        #:18624
USAO_00134447




                                      Exhibit D - 042
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 73 of 571 Page ID
                                        #:18625
USAO_00134447




                                      Exhibit D - 043
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 74 of 571 Page ID
                                        #:18626
USAO_00134447




                                      Exhibit D - 044
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 75 of 571 Page ID
                                        #:18627
USAO_00134447




                                      Exhibit D - 045
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 76 of 571 Page ID
                                        #:18628
USAO_00134447




                                      Exhibit D - 046
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 77 of 571 Page ID
                                        #:18629
USAO_00134447




                                      Exhibit D - 047
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 78 of 571 Page ID
                                        #:18630
USAO_00134447




                                      Exhibit D - 048
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 79 of 571 Page ID
                                        #:18631
USAO_00134447




                                      Exhibit D - 049
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 80 of 571 Page ID
                                        #:18632
USAO_00134447




                                      Exhibit D - 050
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 81 of 571 Page ID
                                        #:18633
USAO_00134447




                                      Exhibit D - 051
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 82 of 571 Page ID
                                        #:18634
USAO_00134447




                                      Exhibit D - 052
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 83 of 571 Page ID
                                        #:18635
USAO_00134447




                                      Exhibit D - 053
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 84 of 571 Page ID
                                        #:18636
USAO_00134447




                                      Exhibit D - 054
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 85 of 571 Page ID
                                        #:18637
USAO_00134447




                                      Exhibit D - 055
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 86 of 571 Page ID
                                        #:18638
USAO_00134447




                                      Exhibit D - 056
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 87 of 571 Page ID
                                        #:18639
USAO_00134447




                                      Exhibit D - 057
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 88 of 571 Page ID
                                        #:18640
USAO_00134447




                                      Exhibit D - 058
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 89 of 571 Page ID
                                        #:18641
USAO_00134447




                                      Exhibit D - 059
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 90 of 571 Page ID
                                        #:18642
USAO_00134447




                                      Exhibit D - 060
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 91 of 571 Page ID
                                        #:18643
USAO_00134447




                                      Exhibit D - 061
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 92 of 571 Page ID
                                        #:18644
USAO_00134447




                                      Exhibit D - 062
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 93 of 571 Page ID
                                        #:18645
USAO_00134447




                                      Exhibit D - 063
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 94 of 571 Page ID
                                        #:18646
USAO_00134447




                                      Exhibit D - 064
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 95 of 571 Page ID
                                        #:18647
USAO_00134447




                                      Exhibit D - 065
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 96 of 571 Page ID
                                        #:18648
USAO_00134447




                                      Exhibit D - 066
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 97 of 571 Page ID
                                        #:18649
USAO_00134447




                                      Exhibit D - 067
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 98 of 571 Page ID
                                        #:18650
USAO_00134447




                                      Exhibit D - 068
       Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 99 of 571 Page ID
                                        #:18651
USAO_00134447




                                      Exhibit D - 069
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 100 of 571 Page ID
                                        #:18652
USAO_00134447




                                     Exhibit D - 070
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 101 of 571 Page ID
                                        #:18653
USAO_00134447




                                     Exhibit D - 071
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 102 of 571 Page ID
                                        #:18654
USAO_00134447




                                     Exhibit D - 072
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 103 of 571 Page ID
                                        #:18655
USAO_00134447




                                     Exhibit D - 073
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 104 of 571 Page ID
                                        #:18656
USAO_00134447




                                     Exhibit D - 074
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 105 of 571 Page ID
                                        #:18657
USAO_00134447




                                     Exhibit D - 075
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 106 of 571 Page ID
                                        #:18658
USAO_00134447




                                     Exhibit D - 076
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 107 of 571 Page ID
                                        #:18659
USAO_00134447




                                     Exhibit D - 077
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 108 of 571 Page ID
                                        #:18660
USAO_00134447




                                     Exhibit D - 078
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 109 of 571 Page ID
                                        #:18661
USAO_00134447




                                     Exhibit D - 079
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 110 of 571 Page ID
                                        #:18662
USAO_00134447




                                     Exhibit D - 080
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 111 of 571 Page ID
                                        #:18663
USAO_00134447




                                     Exhibit D - 081
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 112 of 571 Page ID
                                        #:18664
USAO_00134447




                                     Exhibit D - 082
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 113 of 571 Page ID
                                        #:18665
USAO_00134447




                                     Exhibit D - 083
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 114 of 571 Page ID
                                        #:18666
USAO_00134447




                                     Exhibit D - 084
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 115 of 571 Page ID
                                        #:18667
USAO_00134447




                                     Exhibit D - 085
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 116 of 571 Page ID
                                        #:18668
USAO_00134447




                                     Exhibit D - 086
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 117 of 571 Page ID
                                        #:18669
USAO_00134447




                                     Exhibit D - 087
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 118 of 571 Page ID
                                        #:18670
USAO_00134447




                                     Exhibit D - 088
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 119 of 571 Page ID
                                        #:18671
USAO_00134447




                                     Exhibit D - 089
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 120 of 571 Page ID
                                        #:18672
USAO_00134447




                                     Exhibit D - 090
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 121 of 571 Page ID
                                        #:18673
USAO_00134447




                                     Exhibit D - 091
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 122 of 571 Page ID
                                        #:18674
USAO_00134447




                                     Exhibit D - 092
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 123 of 571 Page ID
                                        #:18675
USAO_00134447




                                     Exhibit D - 093
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 124 of 571 Page ID
                                        #:18676
USAO_00134447




                                     Exhibit D - 094
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 125 of 571 Page ID
                                        #:18677
USAO_00134447




                                     Exhibit D - 095
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 126 of 571 Page ID
                                        #:18678
USAO_00134447




                                     Exhibit D - 096
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 127 of 571 Page ID
                                        #:18679
USAO_00134447




                                     Exhibit D - 097
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 128 of 571 Page ID
                                        #:18680
USAO_00134447




                                     Exhibit D - 098
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 129 of 571 Page ID
                                        #:18681
USAO_00134447




                                     Exhibit D - 099
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 130 of 571 Page ID
                                        #:18682
USAO_00134447




                                     Exhibit D - 100
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 131 of 571 Page ID
                                        #:18683
USAO_00134447




                                     Exhibit D - 101
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 132 of 571 Page ID
                                        #:18684
USAO_00134447




                                     Exhibit D - 102
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 133 of 571 Page ID
                                        #:18685
USAO_00134447




                                     Exhibit D - 103
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 134 of 571 Page ID
                                        #:18686
USAO_00134447




                                     Exhibit D - 104
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 135 of 571 Page ID
                                        #:18687
USAO_00134447




                                     Exhibit D - 105
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 136 of 571 Page ID
                                        #:18688
USAO_00134447




                                     Exhibit D - 106
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 137 of 571 Page ID
                                        #:18689
USAO_00134447




                                     Exhibit D - 107
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 138 of 571 Page ID
                                        #:18690
USAO_00134447




                                     Exhibit D - 108
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 139 of 571 Page ID
                                        #:18691
USAO_00134447




                                     Exhibit D - 109
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 140 of 571 Page ID
                                        #:18692
USAO_00134447




                                     Exhibit D - 110
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 141 of 571 Page ID
                                        #:18693
USAO_00134447




                                     Exhibit D - 111
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 142 of 571 Page ID
                                        #:18694
USAO_00134447




                                     Exhibit D - 112
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 143 of 571 Page ID
                                        #:18695
USAO_00134447




                                     Exhibit D - 113
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 144 of 571 Page ID
                                        #:18696
USAO_00134447




                                     Exhibit D - 114
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 145 of 571 Page ID
                                        #:18697
USAO_00134447




                                     Exhibit D - 115
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 146 of 571 Page ID
                                        #:18698
USAO_00134447




                                     Exhibit D - 116
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 147 of 571 Page ID
                                        #:18699
USAO_00134447




                                     Exhibit D - 117
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 148 of 571 Page ID
                                        #:18700
USAO_00134447




                                     Exhibit D - 118
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 149 of 571 Page ID
                                        #:18701
USAO_00134447




                                     Exhibit D - 119
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 150 of 571 Page ID
                                        #:18702
USAO_00134447




                                     Exhibit D - 120
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 151 of 571 Page ID
                                        #:18703
USAO_00134447




                                     Exhibit D - 121
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 152 of 571 Page ID
                                        #:18704
USAO_00134447




                                     Exhibit D - 122
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 153 of 571 Page ID
                                        #:18705
USAO_00134447




                                     Exhibit D - 123
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 154 of 571 Page ID
                                        #:18706
USAO_00134447




                                     Exhibit D - 124
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 155 of 571 Page ID
                                        #:18707
USAO_00134447




                                     Exhibit D - 125
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 156 of 571 Page ID
                                        #:18708
USAO_00134447




                                     Exhibit D - 126
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 157 of 571 Page ID
                                        #:18709
USAO_00134447




                                     Exhibit D - 127
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 158 of 571 Page ID
                                        #:18710
USAO_00134447




                                     Exhibit D - 128
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 159 of 571 Page ID
                                        #:18711
USAO_00134447




                                     Exhibit D - 129
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 160 of 571 Page ID
                                        #:18712
USAO_00134447




                                     Exhibit D - 130
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 161 of 571 Page ID
                                        #:18713
USAO_00134447




                                     Exhibit D - 131
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 162 of 571 Page ID
                                        #:18714
USAO_00134447




                                     Exhibit D - 132
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 163 of 571 Page ID
                                        #:18715
USAO_00134447




                                     Exhibit D - 133
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 164 of 571 Page ID
                                        #:18716
USAO_00134447




                                     Exhibit D - 134
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 165 of 571 Page ID
                                        #:18717
USAO_00134447




                                     Exhibit D - 135
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 166 of 571 Page ID
                                        #:18718
USAO_00134447




                                     Exhibit D - 136
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 167 of 571 Page ID
                                        #:18719
USAO_00134447




                                     Exhibit D - 137
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 168 of 571 Page ID
                                        #:18720
USAO_00134447




                                     Exhibit D - 138
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 169 of 571 Page ID
                                        #:18721
USAO_00134447




                                     Exhibit D - 139
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 170 of 571 Page ID
                                        #:18722
USAO_00134447




                                     Exhibit D - 140
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 171 of 571 Page ID
                                        #:18723
USAO_00134447




                                     Exhibit D - 141
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 172 of 571 Page ID
                                        #:18724
USAO_00134447




                                     Exhibit D - 142
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 173 of 571 Page ID
                                        #:18725
USAO_00134447




                                     Exhibit D - 143
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 174 of 571 Page ID
                                        #:18726
USAO_00134447




                                     Exhibit D - 144
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 175 of 571 Page ID
                                        #:18727
USAO_00134447




                                     Exhibit D - 145
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 176 of 571 Page ID
                                        #:18728
USAO_00134447




                                     Exhibit D - 146
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 177 of 571 Page ID
                                        #:18729
USAO_00134447




                                     Exhibit D - 147
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 178 of 571 Page ID
                                        #:18730
USAO_00134447




                                     Exhibit D - 148
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 179 of 571 Page ID
                                        #:18731
USAO_00134447




                                     Exhibit D - 149
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 180 of 571 Page ID
                                        #:18732
USAO_00134447




                                     Exhibit D - 150
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 181 of 571 Page ID
                                        #:18733
USAO_00134447




                                     Exhibit D - 151
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 182 of 571 Page ID
                                        #:18734
USAO_00134447




                                     Exhibit D - 152
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 183 of 571 Page ID
                                        #:18735
USAO_00134447




                                     Exhibit D - 153
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 184 of 571 Page ID
                                        #:18736
USAO_00134447




                                     Exhibit D - 154
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 185 of 571 Page ID
                                        #:18737
USAO_00134447




                                     Exhibit D - 155
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 186 of 571 Page ID
                                        #:18738
USAO_00134447




                                     Exhibit D - 156
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 187 of 571 Page ID
                                        #:18739
USAO_00134447




                                     Exhibit D - 157
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 188 of 571 Page ID
                                        #:18740
USAO_00134447




                                     Exhibit D - 158
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 189 of 571 Page ID
                                        #:18741
USAO_00134447




                                     Exhibit D - 159
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 190 of 571 Page ID
                                        #:18742
USAO_00134447




                                     Exhibit D - 160
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 191 of 571 Page ID
                                        #:18743
USAO_00134447




                                     Exhibit D - 161
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 192 of 571 Page ID
                                        #:18744
USAO_00134447




                                     Exhibit D - 162
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 193 of 571 Page ID
                                        #:18745
USAO_00134447




                                     Exhibit D - 163
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 194 of 571 Page ID
                                        #:18746
USAO_00134447




                                     Exhibit D - 164
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 195 of 571 Page ID
                                        #:18747
USAO_00134447




                                     Exhibit D - 165
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 196 of 571 Page ID
                                        #:18748
USAO_00134447




                                     Exhibit D - 166
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 197 of 571 Page ID
                                        #:18749
USAO_00134447




                                     Exhibit D - 167
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 198 of 571 Page ID
                                        #:18750
USAO_00134447




                                     Exhibit D - 168
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 199 of 571 Page ID
                                        #:18751
USAO_00134447




                                     Exhibit D - 169
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 200 of 571 Page ID
                                        #:18752
USAO_00134447




                                     Exhibit D - 170
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 201 of 571 Page ID
                                        #:18753
USAO_00134447




                                     Exhibit D - 171
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 202 of 571 Page ID
                                        #:18754
USAO_00134447




                                     Exhibit D - 172
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 203 of 571 Page ID
                                        #:18755
USAO_00134447




                                     Exhibit D - 173
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 204 of 571 Page ID
                                        #:18756
USAO_00134447




                                     Exhibit D - 174
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 205 of 571 Page ID
                                        #:18757
USAO_00134447




                                     Exhibit D - 175
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 206 of 571 Page ID
                                        #:18758
USAO_00134447




                                     Exhibit D - 176
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 207 of 571 Page ID
                                        #:18759
USAO_00134447




                                     Exhibit D - 177
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 208 of 571 Page ID
                                        #:18760
USAO_00134447




                                     Exhibit D - 178
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 209 of 571 Page ID
                                        #:18761
USAO_00134447




                                     Exhibit D - 179
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 210 of 571 Page ID
                                        #:18762
USAO_00134447




                                     Exhibit D - 180
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 211 of 571 Page ID
                                        #:18763
USAO_00134447




                                     Exhibit D - 181
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 212 of 571 Page ID
                                        #:18764
USAO_00134447




                                     Exhibit D - 182
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 213 of 571 Page ID
                                        #:18765
USAO_00134447




                                     Exhibit D - 183
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 214 of 571 Page ID
                                        #:18766
USAO_00134447




                                     Exhibit D - 184
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 215 of 571 Page ID
                                        #:18767
USAO_00134447




                                     Exhibit D - 185
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 216 of 571 Page ID
                                        #:18768
USAO_00134447




                                     Exhibit D - 186
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 217 of 571 Page ID
                                        #:18769
USAO_00134447




                                     Exhibit D - 187
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 218 of 571 Page ID
                                        #:18770
USAO_00134447




                                     Exhibit D - 188
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 219 of 571 Page ID
                                        #:18771
USAO_00134447




                                     Exhibit D - 189
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 220 of 571 Page ID
                                        #:18772
USAO_00134447




                                     Exhibit D - 190
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 221 of 571 Page ID
                                        #:18773
USAO_00134447




                                     Exhibit D - 191
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 222 of 571 Page ID
                                        #:18774
USAO_00134447




                                     Exhibit D - 192
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 223 of 571 Page ID
                                        #:18775
USAO_00134447




                                     Exhibit D - 193
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 224 of 571 Page ID
                                        #:18776
USAO_00134447




                                     Exhibit D - 194
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 225 of 571 Page ID
                                        #:18777
USAO_00134447




                                     Exhibit D - 195
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 226 of 571 Page ID
                                        #:18778
USAO_00134447




                                     Exhibit D - 196
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 227 of 571 Page ID
                                        #:18779
USAO_00134447




                                     Exhibit D - 197
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 228 of 571 Page ID
                                        #:18780
USAO_00134447




                                     Exhibit D - 198
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 229 of 571 Page ID
                                        #:18781
USAO_00134447




                                     Exhibit D - 199
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 230 of 571 Page ID
                                        #:18782
USAO_00134447




                                     Exhibit D - 200
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 231 of 571 Page ID
                                        #:18783
USAO_00134447




                                     Exhibit D - 201
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 232 of 571 Page ID
                                        #:18784
USAO_00134447




                                     Exhibit D - 202
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 233 of 571 Page ID
                                        #:18785
USAO_00134447




                                     Exhibit D - 203
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 234 of 571 Page ID
                                        #:18786
USAO_00134447




                                     Exhibit D - 204
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 235 of 571 Page ID
                                        #:18787
USAO_00134447




                                     Exhibit D - 205
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 236 of 571 Page ID
                                        #:18788
USAO_00134447




                                     Exhibit D - 206
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 237 of 571 Page ID
                                        #:18789
USAO_00134447




                                     Exhibit D - 207
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 238 of 571 Page ID
                                        #:18790
USAO_00134447




                                     Exhibit D - 208
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 239 of 571 Page ID
                                        #:18791
USAO_00134447




                                     Exhibit D - 209
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 240 of 571 Page ID
                                        #:18792
USAO_00134447




                                     Exhibit D - 210
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 241 of 571 Page ID
                                        #:18793
USAO_00134447




                                     Exhibit D - 211
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 242 of 571 Page ID
                                        #:18794
USAO_00134447




                                     Exhibit D - 212
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 243 of 571 Page ID
                                        #:18795
USAO_00134447




                                     Exhibit D - 213
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 244 of 571 Page ID
                                        #:18796
USAO_00134447




                                     Exhibit D - 214
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 245 of 571 Page ID
                                        #:18797
USAO_00134447




                                     Exhibit D - 215
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 246 of 571 Page ID
                                        #:18798
USAO_00134447




                                     Exhibit D - 216
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 247 of 571 Page ID
                                        #:18799
USAO_00134447




                                     Exhibit D - 217
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 248 of 571 Page ID
                                        #:18800
USAO_00134447




                                     Exhibit D - 218
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 249 of 571 Page ID
                                        #:18801
USAO_00134447




                                     Exhibit D - 219
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 250 of 571 Page ID
                                        #:18802
USAO_00134447




                                     Exhibit D - 220
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 251 of 571 Page ID
                                        #:18803
USAO_00134447




                                     Exhibit D - 221
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 252 of 571 Page ID
                                        #:18804
USAO_00134447




                                     Exhibit D - 222
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 253 of 571 Page ID
                                        #:18805
USAO_00134447




                                     Exhibit D - 223
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 254 of 571 Page ID
                                        #:18806
USAO_00134447




                                     Exhibit D - 224
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 255 of 571 Page ID
                                        #:18807
USAO_00134447




                                     Exhibit D - 225
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 256 of 571 Page ID
                                        #:18808
USAO_00134447




                                     Exhibit D - 226
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 257 of 571 Page ID
                                        #:18809
USAO_00134447




                                     Exhibit D - 227
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 258 of 571 Page ID
                                        #:18810
USAO_00134447




                                     Exhibit D - 228
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 259 of 571 Page ID
                                        #:18811
USAO_00134447




                                     Exhibit D - 229
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 260 of 571 Page ID
                                        #:18812
USAO_00134447




                                     Exhibit D - 230
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 261 of 571 Page ID
                                        #:18813
USAO_00134447




                                     Exhibit D - 231
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 262 of 571 Page ID
                                        #:18814
USAO_00134447




                                     Exhibit D - 232
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 263 of 571 Page ID
                                        #:18815
USAO_00134447




                                     Exhibit D - 233
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 264 of 571 Page ID
                                        #:18816
USAO_00134447




                                     Exhibit D - 234
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 265 of 571 Page ID
                                        #:18817
USAO_00134447




                                     Exhibit D - 235
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 266 of 571 Page ID
                                        #:18818
USAO_00134447




                                     Exhibit D - 236
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 267 of 571 Page ID
                                        #:18819
USAO_00134447




                                     Exhibit D - 237
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 268 of 571 Page ID
                                        #:18820
USAO_00134447




                                     Exhibit D - 238
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 269 of 571 Page ID
                                        #:18821
USAO_00134447




                                     Exhibit D - 239
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 270 of 571 Page ID
                                        #:18822
USAO_00134447




                                     Exhibit D - 240
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 271 of 571 Page ID
                                        #:18823
USAO_00134447




                                     Exhibit D - 241
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 272 of 571 Page ID
                                        #:18824
USAO_00134447




                                     Exhibit D - 242
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 273 of 571 Page ID
                                        #:18825
USAO_00134447




                                     Exhibit D - 243
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 274 of 571 Page ID
                                        #:18826
USAO_00134447




                                     Exhibit D - 244
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 275 of 571 Page ID
                                        #:18827
USAO_00134447




                                     Exhibit D - 245
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 276 of 571 Page ID
                                        #:18828
USAO_00134447




                                     Exhibit D - 246
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 277 of 571 Page ID
                                        #:18829
USAO_00134447




                                     Exhibit D - 247
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 278 of 571 Page ID
                                        #:18830
USAO_00134447




                                     Exhibit D - 248
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 279 of 571 Page ID
                                        #:18831
USAO_00134447




                                     Exhibit D - 249
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 280 of 571 Page ID
                                        #:18832
USAO_00134447




                                     Exhibit D - 250
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 281 of 571 Page ID
                                        #:18833
USAO_00134447




                                     Exhibit D - 251
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 282 of 571 Page ID
                                        #:18834
USAO_00134447




                                     Exhibit D - 252
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 283 of 571 Page ID
                                        #:18835
USAO_00134447




                                     Exhibit D - 253
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 284 of 571 Page ID
                                        #:18836
USAO_00134447




                                     Exhibit D - 254
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 285 of 571 Page ID
                                        #:18837
USAO_00134447




                                     Exhibit D - 255
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 286 of 571 Page ID
                                        #:18838
USAO_00134447




                                     Exhibit D - 256
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 287 of 571 Page ID
                                        #:18839
USAO_00134447




                                     Exhibit D - 257
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 288 of 571 Page ID
                                        #:18840
USAO_00134447




                                     Exhibit D - 258
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 289 of 571 Page ID
                                        #:18841
USAO_00134447




                                     Exhibit D - 259
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 290 of 571 Page ID
                                        #:18842
USAO_00134447




                                     Exhibit D - 260
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 291 of 571 Page ID
                                        #:18843
USAO_00134447




                                     Exhibit D - 261
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 292 of 571 Page ID
                                        #:18844
USAO_00134447




                                     Exhibit D - 262
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 293 of 571 Page ID
                                        #:18845
USAO_00134447




                                     Exhibit D - 263
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 294 of 571 Page ID
                                        #:18846
USAO_00134447




                                     Exhibit D - 264
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 295 of 571 Page ID
                                        #:18847
USAO_00134447




                                     Exhibit D - 265
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 296 of 571 Page ID
                                        #:18848
USAO_00134447




                                     Exhibit D - 266
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 297 of 571 Page ID
                                        #:18849
USAO_00134447




                                     Exhibit D - 267
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 298 of 571 Page ID
                                        #:18850
USAO_00134447




                                     Exhibit D - 268
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 299 of 571 Page ID
                                        #:18851
USAO_00134447




                                     Exhibit D - 269
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 300 of 571 Page ID
                                        #:18852
USAO_00134447




                                     Exhibit D - 270
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 301 of 571 Page ID
                                        #:18853
USAO_00134447




                                     Exhibit D - 271
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 302 of 571 Page ID
                                        #:18854
USAO_00134447




                                     Exhibit D - 272
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 303 of 571 Page ID
                                        #:18855
USAO_00134447




                                     Exhibit D - 273
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 304 of 571 Page ID
                                        #:18856
USAO_00134447




                                     Exhibit D - 274
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 305 of 571 Page ID
                                        #:18857
USAO_00134447




                                     Exhibit D - 275
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 306 of 571 Page ID
                                        #:18858
USAO_00134447




                                     Exhibit D - 276
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 307 of 571 Page ID
                                        #:18859
USAO_00134447




                                     Exhibit D - 277
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 308 of 571 Page ID
                                        #:18860
USAO_00134447




                                     Exhibit D - 278
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 309 of 571 Page ID
                                        #:18861
USAO_00134447




                                     Exhibit D - 279
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 310 of 571 Page ID
                                        #:18862
USAO_00134447




                                     Exhibit D - 280
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 311 of 571 Page ID
                                        #:18863
USAO_00134447




                                     Exhibit D - 281
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 312 of 571 Page ID
                                        #:18864
USAO_00134447




                                     Exhibit D - 282
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 313 of 571 Page ID
                                        #:18865
USAO_00134447




                                     Exhibit D - 283
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 314 of 571 Page ID
                                        #:18866
USAO_00134447




                                     Exhibit D - 284
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 315 of 571 Page ID
                                        #:18867
USAO_00134447




                                     Exhibit D - 285
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 316 of 571 Page ID
                                        #:18868
USAO_00134447




                                     Exhibit D - 286
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 317 of 571 Page ID
                                        #:18869
USAO_00134447




                                     Exhibit D - 287
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 318 of 571 Page ID
                                        #:18870
USAO_00134447




                                     Exhibit D - 288
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 319 of 571 Page ID
                                        #:18871
USAO_00134447




                                     Exhibit D - 289
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 320 of 571 Page ID
                                        #:18872
USAO_00134447




                                     Exhibit D - 290
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 321 of 571 Page ID
                                        #:18873
USAO_00134447




                                     Exhibit D - 291
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 322 of 571 Page ID
                                        #:18874
USAO_00134447




                                     Exhibit D - 292
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 323 of 571 Page ID
                                        #:18875
USAO_00134447




                                     Exhibit D - 293
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 324 of 571 Page ID
                                        #:18876
USAO_00134447




                                     Exhibit D - 294
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 325 of 571 Page ID
                                        #:18877
USAO_00134447




                                     Exhibit D - 295
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 326 of 571 Page ID
                                        #:18878
USAO_00134447




                                     Exhibit D - 296
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 327 of 571 Page ID
                                        #:18879
USAO_00134447




                                     Exhibit D - 297
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 328 of 571 Page ID
                                        #:18880
USAO_00134447




                                     Exhibit D - 298
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 329 of 571 Page ID
                                        #:18881
USAO_00134447




                                     Exhibit D - 299
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 330 of 571 Page ID
                                        #:18882
USAO_00134447




                                     Exhibit D - 300
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 331 of 571 Page ID
                                        #:18883
USAO_00134447




                                     Exhibit D - 301
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 332 of 571 Page ID
                                        #:18884
USAO_00134447




                                     Exhibit D - 302
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 333 of 571 Page ID
                                        #:18885
USAO_00134447




                                     Exhibit D - 303
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 334 of 571 Page ID
                                        #:18886
USAO_00134447




                                     Exhibit D - 304
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 335 of 571 Page ID
                                        #:18887
USAO_00134447




                                     Exhibit D - 305
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 336 of 571 Page ID
                                        #:18888
USAO_00134447




                                     Exhibit D - 306
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 337 of 571 Page ID
                                        #:18889
USAO_00134447




                                     Exhibit D - 307
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 338 of 571 Page ID
                                        #:18890
USAO_00134447




                                     Exhibit D - 308
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 339 of 571 Page ID
                                        #:18891
USAO_00134447




                                     Exhibit D - 309
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 340 of 571 Page ID
                                        #:18892
USAO_00134447




                                     Exhibit D - 310
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 341 of 571 Page ID
                                        #:18893
USAO_00134447




                                     Exhibit D - 311
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 342 of 571 Page ID
                                        #:18894
USAO_00134447




                                     Exhibit D - 312
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 343 of 571 Page ID
                                        #:18895
USAO_00134447




                                     Exhibit D - 313
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 344 of 571 Page ID
                                        #:18896
USAO_00134447




                                     Exhibit D - 314
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 345 of 571 Page ID
                                        #:18897
USAO_00134447




                                     Exhibit D - 315
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 346 of 571 Page ID
                                        #:18898
USAO_00134447




                                     Exhibit D - 316
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 347 of 571 Page ID
                                        #:18899
USAO_00134447




                                     Exhibit D - 317
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 348 of 571 Page ID
                                        #:18900
USAO_00134447




                                     Exhibit D - 318
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 349 of 571 Page ID
                                        #:18901
USAO_00134447




                                     Exhibit D - 319
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 350 of 571 Page ID
                                        #:18902
USAO_00134447




                                     Exhibit D - 320
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 351 of 571 Page ID
                                        #:18903
USAO_00134447




                                     Exhibit D - 321
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 352 of 571 Page ID
                                        #:18904
USAO_00134447




                                     Exhibit D - 322
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 353 of 571 Page ID
                                        #:18905
USAO_00134447




                                     Exhibit D - 323
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 354 of 571 Page ID
                                        #:18906
USAO_00134447




                                     Exhibit D - 324
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 355 of 571 Page ID
                                        #:18907
USAO_00134447




                                     Exhibit D - 325
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 356 of 571 Page ID
                                        #:18908
USAO_00134447




                                     Exhibit D - 326
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 357 of 571 Page ID
                                        #:18909
USAO_00134447




                                     Exhibit D - 327
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 358 of 571 Page ID
                                        #:18910
USAO_00134447




                                     Exhibit D - 328
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 359 of 571 Page ID
                                        #:18911
USAO_00134447




                                     Exhibit D - 329
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 360 of 571 Page ID
                                        #:18912
USAO_00134447




                                     Exhibit D - 330
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 361 of 571 Page ID
                                        #:18913
USAO_00134447




                                     Exhibit D - 331
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 362 of 571 Page ID
                                        #:18914
USAO_00134447




                                     Exhibit D - 332
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 363 of 571 Page ID
                                        #:18915
USAO_00134447




                                     Exhibit D - 333
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 364 of 571 Page ID
                                        #:18916
USAO_00134447




                                     Exhibit D - 334
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 365 of 571 Page ID
                                        #:18917
USAO_00134447




                                     Exhibit D - 335
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 366 of 571 Page ID
                                        #:18918
USAO_00134447




                                     Exhibit D - 336
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 367 of 571 Page ID
                                        #:18919
USAO_00134447




                                     Exhibit D - 337
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 368 of 571 Page ID
                                        #:18920
USAO_00134447




                                     Exhibit D - 338
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 369 of 571 Page ID
                                        #:18921
USAO_00134447




                                     Exhibit D - 339
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 370 of 571 Page ID
                                        #:18922
USAO_00134447




                                     Exhibit D - 340
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 371 of 571 Page ID
                                        #:18923
USAO_00134447




                                     Exhibit D - 341
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 372 of 571 Page ID
                                        #:18924
USAO_00134447




                                     Exhibit D - 342
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 373 of 571 Page ID
                                        #:18925
USAO_00134447




                                     Exhibit D - 343
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 374 of 571 Page ID
                                        #:18926
USAO_00134447




                                     Exhibit D - 344
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 375 of 571 Page ID
                                        #:18927
USAO_00134447




                                     Exhibit D - 345
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 376 of 571 Page ID
                                        #:18928
USAO_00134447




                                     Exhibit D - 346
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 377 of 571 Page ID
                                        #:18929
USAO_00134447




                                     Exhibit D - 347
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 378 of 571 Page ID
                                        #:18930
USAO_00134447




                                     Exhibit D - 348
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 379 of 571 Page ID
                                        #:18931
USAO_00134447




                                     Exhibit D - 349
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 380 of 571 Page ID
                                        #:18932
USAO_00134447




                                     Exhibit D - 350
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 381 of 571 Page ID
                                        #:18933
USAO_00134447




                                     Exhibit D - 351
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 382 of 571 Page ID
                                        #:18934
USAO_00134447




                                     Exhibit D - 352
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 383 of 571 Page ID
                                        #:18935
USAO_00134447




                                     Exhibit D - 353
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 384 of 571 Page ID
                                        #:18936
USAO_00134447




                                     Exhibit D - 354
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 385 of 571 Page ID
                                        #:18937
USAO_00134447




                                     Exhibit D - 355
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 386 of 571 Page ID
                                        #:18938
USAO_00134447




                                     Exhibit D - 356
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 387 of 571 Page ID
                                        #:18939
USAO_00134447




                                     Exhibit D - 357
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 388 of 571 Page ID
                                        #:18940
USAO_00134447




                                     Exhibit D - 358
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 389 of 571 Page ID
                                        #:18941
USAO_00134447




                                     Exhibit D - 359
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 390 of 571 Page ID
                                        #:18942
USAO_00134447




                                     Exhibit D - 360
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 391 of 571 Page ID
                                        #:18943
USAO_00134447




                                     Exhibit D - 361
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 392 of 571 Page ID
                                        #:18944
USAO_00134447




                                     Exhibit D - 362
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 393 of 571 Page ID
                                        #:18945
USAO_00134447




                                     Exhibit D - 363
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 394 of 571 Page ID
                                        #:18946
USAO_00134447




                                     Exhibit D - 364
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 395 of 571 Page ID
                                        #:18947
USAO_00134447




                                     Exhibit D - 365
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 396 of 571 Page ID
                                        #:18948
USAO_00134447




                                     Exhibit D - 366
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 397 of 571 Page ID
                                        #:18949
USAO_00134447




                                     Exhibit D - 367
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 398 of 571 Page ID
                                        #:18950
USAO_00134447




                                     Exhibit D - 368
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 399 of 571 Page ID
                                        #:18951
USAO_00134447




                                     Exhibit D - 369
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 400 of 571 Page ID
                                        #:18952
USAO_00134447




                                     Exhibit D - 370
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 401 of 571 Page ID
                                        #:18953
USAO_00134447




                                     Exhibit D - 371
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 402 of 571 Page ID
                                        #:18954
USAO_00134447




                                     Exhibit D - 372
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 403 of 571 Page ID
                                        #:18955
USAO_00134447




                                     Exhibit D - 373
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 404 of 571 Page ID
                                        #:18956
USAO_00134447




                                     Exhibit D - 374
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 405 of 571 Page ID
                                        #:18957
USAO_00134447




                                     Exhibit D - 375
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 406 of 571 Page ID
                                        #:18958
USAO_00134447




                                     Exhibit D - 376
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 407 of 571 Page ID
                                        #:18959
USAO_00134447




                                     Exhibit D - 377
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 408 of 571 Page ID
                                        #:18960
USAO_00134447




                                     Exhibit D - 378
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 409 of 571 Page ID
                                        #:18961
USAO_00134447




                                     Exhibit D - 379
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 410 of 571 Page ID
                                        #:18962
USAO_00134447




                                     Exhibit D - 380
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 411 of 571 Page ID
                                        #:18963
USAO_00134447




                                     Exhibit D - 381
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 412 of 571 Page ID
                                        #:18964
USAO_00134447




                                     Exhibit D - 382
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 413 of 571 Page ID
                                        #:18965
USAO_00134447




                                     Exhibit D - 383
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 414 of 571 Page ID
                                        #:18966
USAO_00134447




                                     Exhibit D - 384
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 415 of 571 Page ID
                                        #:18967
USAO_00134447




                                     Exhibit D - 385
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 416 of 571 Page ID
                                        #:18968
USAO_00134447




                                     Exhibit D - 386
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 417 of 571 Page ID
                                        #:18969
USAO_00134447




                                     Exhibit D - 387
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 418 of 571 Page ID
                                        #:18970
USAO_00134447




                                     Exhibit D - 388
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 419 of 571 Page ID
                                        #:18971
USAO_00134447




                                     Exhibit D - 389
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 420 of 571 Page ID
                                        #:18972
USAO_00134447




                                     Exhibit D - 390
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 421 of 571 Page ID
                                        #:18973
USAO_00134447




                                     Exhibit D - 391
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 422 of 571 Page ID
                                        #:18974
USAO_00134447




                                     Exhibit D - 392
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 423 of 571 Page ID
                                        #:18975
USAO_00134447




                                     Exhibit D - 393
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 424 of 571 Page ID
                                        #:18976
USAO_00134447




                                     Exhibit D - 394
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 425 of 571 Page ID
                                        #:18977
USAO_00134447




                                     Exhibit D - 395
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 426 of 571 Page ID
                                        #:18978
USAO_00134447




                                     Exhibit D - 396
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 427 of 571 Page ID
                                        #:18979
USAO_00134447




                                     Exhibit D - 397
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 428 of 571 Page ID
                                        #:18980
USAO_00134447




                                     Exhibit D - 398
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 429 of 571 Page ID
                                        #:18981
USAO_00134447




                                     Exhibit D - 399
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 430 of 571 Page ID
                                        #:18982
USAO_00134447




                                     Exhibit D - 400
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 431 of 571 Page ID
                                        #:18983
USAO_00134447




                                     Exhibit D - 401
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 432 of 571 Page ID
                                        #:18984
USAO_00134447




                                     Exhibit D - 402
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 433 of 571 Page ID
                                        #:18985
USAO_00134447




                                     Exhibit D - 403
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 434 of 571 Page ID
                                        #:18986
USAO_00134447




                                     Exhibit D - 404
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 435 of 571 Page ID
                                        #:18987
USAO_00134447




                                     Exhibit D - 405
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 436 of 571 Page ID
                                        #:18988
USAO_00134447




                                     Exhibit D - 406
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 437 of 571 Page ID
                                        #:18989
USAO_00134447




                                     Exhibit D - 407
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 438 of 571 Page ID
                                        #:18990
USAO_00134447




                                     Exhibit D - 408
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 439 of 571 Page ID
                                        #:18991
USAO_00134447




                                     Exhibit D - 409
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 440 of 571 Page ID
                                        #:18992
USAO_00134447




                                     Exhibit D - 410
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 441 of 571 Page ID
                                        #:18993
USAO_00134447




                                     Exhibit D - 411
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 442 of 571 Page ID
                                        #:18994
USAO_00134447




                                     Exhibit D - 412
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 443 of 571 Page ID
                                        #:18995
USAO_00134447




                                     Exhibit D - 413
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 444 of 571 Page ID
                                        #:18996
USAO_00134447




                                     Exhibit D - 414
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 445 of 571 Page ID
                                        #:18997
USAO_00134447




                                     Exhibit D - 415
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 446 of 571 Page ID
                                        #:18998
USAO_00134447




                                     Exhibit D - 416
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 447 of 571 Page ID
                                        #:18999
USAO_00134447




                                     Exhibit D - 417
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 448 of 571 Page ID
                                        #:19000
USAO_00134447




                                     Exhibit D - 418
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 449 of 571 Page ID
                                        #:19001
USAO_00134447




                                     Exhibit D - 419
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 450 of 571 Page ID
                                        #:19002
USAO_00134447




                                     Exhibit D - 420
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 451 of 571 Page ID
                                        #:19003
USAO_00134447




                                     Exhibit D - 421
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 452 of 571 Page ID
                                        #:19004
USAO_00134447




                                     Exhibit D - 422
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 453 of 571 Page ID
                                        #:19005
USAO_00134447




                                     Exhibit D - 423
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 454 of 571 Page ID
                                        #:19006
USAO_00134447




                                     Exhibit D - 424
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 455 of 571 Page ID
                                        #:19007
USAO_00134447




                                     Exhibit D - 425
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 456 of 571 Page ID
                                        #:19008
USAO_00134447




                                     Exhibit D - 426
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 457 of 571 Page ID
                                        #:19009
USAO_00134447




                                     Exhibit D - 427
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 458 of 571 Page ID
                                        #:19010
USAO_00134447




                                     Exhibit D - 428
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 459 of 571 Page ID
                                        #:19011
USAO_00134447




                                     Exhibit D - 429
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 460 of 571 Page ID
                                        #:19012
USAO_00134447




                                     Exhibit D - 430
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 461 of 571 Page ID
                                        #:19013
USAO_00134447




                                     Exhibit D - 431
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 462 of 571 Page ID
                                        #:19014
USAO_00134447




                                     Exhibit D - 432
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 463 of 571 Page ID
                                        #:19015
USAO_00134447




                                     Exhibit D - 433
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 464 of 571 Page ID
                                        #:19016
USAO_00134447




                                     Exhibit D - 434
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 465 of 571 Page ID
                                        #:19017
USAO_00134447




                                     Exhibit D - 435
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 466 of 571 Page ID
                                        #:19018
USAO_00134447




                                     Exhibit D - 436
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 467 of 571 Page ID
                                        #:19019
USAO_00134447




                                     Exhibit D - 437
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 468 of 571 Page ID
                                        #:19020
USAO_00134447




                                     Exhibit D - 438
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 469 of 571 Page ID
                                        #:19021
USAO_00134447




                                     Exhibit D - 439
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 470 of 571 Page ID
                                        #:19022
USAO_00134447




                                     Exhibit D - 440
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 471 of 571 Page ID
                                        #:19023
USAO_00134447




                                     Exhibit D - 441
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 472 of 571 Page ID
                                        #:19024
USAO_00134447




                                     Exhibit D - 442
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 473 of 571 Page ID
                                        #:19025
USAO_00134447




                                     Exhibit D - 443
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 474 of 571 Page ID
                                        #:19026
USAO_00134447




                                     Exhibit D - 444
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 475 of 571 Page ID
                                        #:19027
USAO_00134447




                                     Exhibit D - 445
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 476 of 571 Page ID
                                        #:19028
USAO_00134447




                                     Exhibit D - 446
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 477 of 571 Page ID
                                        #:19029
USAO_00134447




                                     Exhibit D - 447
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 478 of 571 Page ID
                                        #:19030
USAO_00134447




                                     Exhibit D - 448
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 479 of 571 Page ID
                                        #:19031
USAO_00134447




                                     Exhibit D - 449
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 480 of 571 Page ID
                                        #:19032
USAO_00134447




                                     Exhibit D - 450
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 481 of 571 Page ID
                                  #:19033




                     Exhibit E
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 482 of 571 Page ID
                                        #:19034
USAO_00134424




                                     Exhibit E - 001
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 483 of 571 Page ID
                                        #:19035
USAO_00134424




                                     Exhibit E - 002
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 484 of 571 Page ID
                                        #:19036
USAO_00134424




                                     Exhibit E - 003
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 485 of 571 Page ID
                                        #:19037
USAO_00134424




                                     Exhibit E - 004
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 486 of 571 Page ID
                                        #:19038
USAO_00134424




                                     Exhibit E - 005
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 487 of 571 Page ID
                                        #:19039
USAO_00134424




                                     Exhibit E - 006
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 488 of 571 Page ID
                                        #:19040
USAO_00134424




                                     Exhibit E - 007
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 489 of 571 Page ID
                                        #:19041
USAO_00134424




                                     Exhibit E - 008
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 490 of 571 Page ID
                                        #:19042
USAO_00134424




                                     Exhibit E - 009
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 491 of 571 Page ID
                                        #:19043
USAO_00134424




                                     Exhibit E - 010
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 492 of 571 Page ID
                                        #:19044
USAO_00134424




                                     Exhibit E - 011
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 493 of 571 Page ID
                                        #:19045
USAO_00134424




                                     Exhibit E - 012
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 494 of 571 Page ID
                                        #:19046
USAO_00134424




                                     Exhibit E - 013
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 495 of 571 Page ID
                                        #:19047
USAO_00134424




                                     Exhibit E - 014
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 496 of 571 Page ID
                                        #:19048
USAO_00134424




                                     Exhibit E - 015
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 497 of 571 Page ID
                                        #:19049
USAO_00134424




                                     Exhibit E - 016
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 498 of 571 Page ID
                                        #:19050
USAO_00134424




                                     Exhibit E - 017
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 499 of 571 Page ID
                                        #:19051
USAO_00134424




                                     Exhibit E - 018
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 500 of 571 Page ID
                                        #:19052
USAO_00134424




                                     Exhibit E - 019
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 501 of 571 Page ID
                                        #:19053
USAO_00134424




                                     Exhibit E - 020
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 502 of 571 Page ID
                                        #:19054
USAO_00134424




                                     Exhibit E - 021
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 503 of 571 Page ID
                                        #:19055
USAO_00134424




                                     Exhibit E - 022
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 504 of 571 Page ID
                                        #:19056
USAO_00134424




                                     Exhibit E - 023
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 505 of 571 Page ID
                                  #:19057




                      Exhibit F
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 506 of 571 Page ID
                                  #:19058




                               Exhibit F - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 507 of 571 Page ID
                                  #:19059




                               Exhibit F - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 508 of 571 Page ID
                                  #:19060




                               Exhibit F - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 509 of 571 Page ID
                                  #:19061




                               Exhibit F - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 510 of 571 Page ID
                                  #:19062




                               Exhibit F - 005
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 511 of 571 Page ID
                                  #:19063




                               Exhibit F - 006
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 512 of 571 Page ID
                                  #:19064




                               Exhibit F - 007
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 513 of 571 Page ID
                                  #:19065




                               Exhibit F - 008
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 514 of 571 Page ID
                                  #:19066




                     Exhibit G
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 515 of 571 Page ID
                                  #:19067




                               Exhibit G - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 516 of 571 Page ID
                                  #:19068




                               Exhibit G - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 517 of 571 Page ID
                                  #:19069




                     Exhibit H
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 518 of 571 Page ID
                                        #:19070
USAO_00460588




                                            DEPARTMENT OF THE TREASURY
                                               Internal Revenue Service
                                                 Criminal Investigation

                                               Memorandum of Interview

        Investigation #:                                       Location: Telephonic
        Investigation Name:            Michael J_ Avenatti
        Date:                          July 25, 2019
        Time:                          1 :30-2: 1Opm
        Participant(s):                Judy Regnier, Witness
                                       Remoun Karlous and James Kim, Special Agents
                                       Julian Andre and Brett Sagel, AUSA's


            On July 25, 2019, the investigate team called and spoke to Judy Regnier. The
            purpose of the call was to ask questions regarding the Eagan Avenatti LLP server and
            how client files are created and maintained on the server.

            See attached agent notes regarding this phone call.

            I prepared this memorandum on August 2, 2019.




                                                                 ~11ikvl
                                                                 Remoun Karlous
                                                                 Special Agent


                                                                 James Kim
                                                                 Special Agent




            Memorandum   Page 1 of 1                               SACR 19-61-JVS     U.S. Treasury Criminal Investigation


                                                                       1084                                  3514-019
                                                                                                           Page 1 of 1
                                                                                                         USAO_00460588
                                                    Exhibit H - 001
               Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 519 of 571 Page ID
                                                 #:19071
 USAO_00460585




·-··-···--    ·--······-·-······ · · · · · · · · · · · · · · · · · · · - f t r . : - - - - · ~ - - ~ - • - · · · ···················- ······································· ········ ······ ..            ...........   . ,. ...................




 ·--··········~··~-~ -:~~-~q.2_Jff_




--·-----·· · -·-·-···- ---··· · ······,r;t~----~···                                                                           J-- -/;04L.Wlk1=-···························- ···-·· -- --·-·····-··-
·_=·         =:·==-1-~~= :·~~)······-=··· . . . . . rv__ --                                                                                                                                        ..   USAO_00460585
                                                                                                                                                                                                                                        -
                                                                                                        Exhibit H - 002
        Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 520 of 571 Page ID
                                          #:19072
USAO_00460585




                  ................. --521(, . ~.,_J)Q /         (..sr.~......................                          ·-·-•--···
              "            .~,,.    ~ , . Q t 2 . _ 2 ......... 2~b.~:........ _ ... ·························----···--·-·-




~-;--
·····-·· ·-       ··.·-··· ····11~ ~~~~ -·~···- ·······--··

---·:-~---:-_-- -z~ ~~ :tff :~~




                                                                                                                   Page2of3 ·······
                                                                                                                USAO_00460586
                                                      Exhibit H - 003
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 521 of 571 Page ID
                                        #:19073
USAO_00460585




                                                                            Page 3 of 3   · · ··
                                                                          USAO_00460587
                                     Exhibit H - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 522 of 571 Page ID
                                  #:19074




                       Exhibit I
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 523 of 571 Page ID
                                        #:19075
USAO_00265034




            SACR 19-61-JVS


                1085



                                      Exhibit I - 001
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 524 of 571 Page ID
                                        #:19076
USAO_00265034




                                      Exhibit I - 002
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 525 of 571 Page ID
                                        #:19077
USAO_00265034




                                      Exhibit I - 003
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 526 of 571 Page ID
                                        #:19078
USAO_00265034




                                      Exhibit I - 004
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 527 of 571 Page ID
                                        #:19079
USAO_00265034




                                      Exhibit I - 005
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 528 of 571 Page ID
                                        #:19080
USAO_00265034




                                      Exhibit I - 006
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 529 of 571 Page ID
                                        #:19081
USAO_00265034




                                      Exhibit I - 007
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 530 of 571 Page ID
                                        #:19082
USAO_00265034




                                      Exhibit I - 008
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 531 of 571 Page ID
                                        #:19083
USAO_00265034




                                      Exhibit I - 009
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 532 of 571 Page ID
                                        #:19084
USAO_00265034




                                      Exhibit I - 010
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 533 of 571 Page ID
                                        #:19085
USAO_00265034




                                      Exhibit I - 011
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 534 of 571 Page ID
                                        #:19086
USAO_00265034




                                      Exhibit I - 012
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 535 of 571 Page ID
                                        #:19087
USAO_00265034




                                      Exhibit I - 013
      Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 536 of 571 Page ID
                                        #:19088
USAO_00265034




                                      Exhibit I - 014
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 537 of 571 Page ID
                                  #:19089




                      Exhibit J
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 538 of 571 Page ID
                                   #:19090
     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 1 of 3 Page ID #:5950




 1
 2                                   NOTE: CHANGES MADE BY THE COURT
 3
 4

 5
                              UNITED STATES DISTRICT COURT
 6
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
 9               Plaintiff,                        ORDER
10                      v.
11   MICHAEL JOHN AVENATTI,
12               Defendant.
13

14         Good cause having been shown, it is ordered that Defendant Michael John
15   Avenatti’s Motion For An Order Requiring the Government’s Prompt Compliance With
16   the Due Process Protections Act and Advising the Government of the Consequences for
17   Failing to Comply is granted.
18
           Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
19
     Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
20
     The government has a continuing obligation to produce all information or evidence
21
     known to the government that is relevant to the guilt or punishment of a defendant,
22
     including, but not limited to, exculpatory evidence.
23
           Accordingly, the Court Orders the government to produce to the defendant in a
24   timely manner all information or evidence known to the government that is either:
25   (1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
26   the issue of guilt or punishment.
27         This Order is entered under Rule 5(f) and does not relieve any party in this matter
28   of any other discovery obligation. The consequences for violating either this Order or the



                                         Exhibit J - 001
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 539 of 571 Page ID
                                   #:19091
     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 2 of 3 Page ID #:5951




 1
     government’s obligations under Brady include, but are not limited to, the following:
     contempt, sanction, referral to a disciplinary authority, adverse jury instruction,
 2
     exclusion of evidence, and dismissal of charges.
 3
     So ordered.
 4

 5
 6
     Dated: January 25, 2021                        _______________________________
 7
                                                    Hon. James V. Selna
 8
                                                    U.S. District Judge
 9

10
11

12
13

14

15
16

17
18

19

20
21
22

23
24
25

26                                CERTIFICATE OF SERVICE

27         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of

28   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
                                              2


                                          Exhibit J - 002
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 540 of 571 Page ID
                                   #:19092
     Case 8:19-cr-00061-JVS Document 408 Filed 01/25/21 Page 3 of 3 Page ID #:5952




 1   am not a party to the above-entitled action. I have caused, on January 18, 2021 service of
 2   the defendant’s:
 3                                     [PROPOSED] ORDER
 4

 5   on the following party, using the Court’s ECF system:
 6   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
 7   I declare under penalty of perjury that the foregoing is true and correct.
 8   Executed on January 18, 2021
 9                                           /s/ H. Dean Steward
10                                           H. Dean Steward
11

12
13

14

15
16

17
18

19

20
21
22

23
24
25

26
27
28
                                                   3


                                          Exhibit J - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 541 of 571 Page ID
                                  #:19093




                    Exhibit K
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 542 of 571 Page ID
                                  #:19094




                                Exhibit K - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 543 of 571 Page ID
                                  #:19095




                                Exhibit K - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 544 of 571 Page ID
                                  #:19096




                                Exhibit K - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 545 of 571 Page ID
                                  #:19097




                                Exhibit K - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 546 of 571 Page ID
                                  #:19098




                                Exhibit K - 005
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 547 of 571 Page ID
                                  #:19099




                    Exhibit L
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 548 of 571 Page ID
                                   #:19100

                                  United States Department of Justice
                                        United States Attorney’s Office
                                         Central District of California

 BRETT A. SAGEL                                           411 W. 4th Street, Suite 8000
 Phone: (714) 338-3598                                    Santa Ana, California 92701
 E-mail:

March 1, 2021

VIA U.S. Mail (with enclosure) and EMAIL (without enclosure)

 H. Dean Steward
 107 Avenida Miramar, Suite C
 San Clemente, California 92672


        Re:     United States v. Michael John Avenatti, SA CR No. 19-061-JVS

Dear Counsel:

       We are writing in response to your February 17, 2021, letter to this Office’s Criminal
Division Chief, Brandon D. Fox. As we have previously represented to you, the government is
aware of its discovery obligations, has complied with them, and will continue to do so. In
addition to providing your client with discovery to which he is entitled, we have produced
discovery far in advance of our obligations -- for example, we provided nearly all Jencks
material in May and June 2019, over two years before the current trial date -- and we have
voluntarily produced a significant amount of materials in excess of our discovery obligations.
The government acknowledges the utmost importance of fulfilling its discovery obligations in
every case, particularly as to Brady material; however, neither Federal Rule of Criminal
Procedure 5(f) nor the Court’s January 25, 2021, Order (CR 408) expands the government’s
discovery obligations. Your repeated accusations that the government has withheld discovery
material are baseless.

       Pursuant to your requests in the letter, enclosed please find additional materials, which
have been Bates-labeled USAO_01141175-USAO_01141241. These materials are being
produced subject to the Court’s May 20, 2019, Protective Order. (CR 36.) The government is
providing these materials to you voluntarily, at your request, even though they either exceed the
government’s discovery obligations or are being produced far in advance of the government’s
discovery deadlines.

         The enclosed materials, information, and any future discovery provided to you that may
exceed the scope of discovery mandated by the Federal Rules of Criminal Procedure, federal
statute, or relevant case law are provided voluntarily and solely as a matter of discretion. By
producing such materials and information to you at this time, the government does not waive its
right to object to any future discovery requests beyond the ambit of its legal obligations and does
not waive any privileges the government holds.

       Included in the material are criminal history reports regarding the victims listed in the
indictment as you requested. We previously provided you with all materials in our possession
regarding any criminal histories of the victims and will run criminal history reports on our
witnesses prior to trial to ensure that we have complied with our discovery obligations under
Giglio. At your request, however, we ran these reports now for your convenience, far in advance
of when any Giglio material is due to be produced. At least with respect to one victim, who is
                                           Exhibit L - 001
 Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 549 of 571 Page ID
                                   #:19101




H. Dean Steward
RE: United States v. Avenatti
March 1, 2021
Page 2


identified in the Indictment as Client 3, your client appears already to have been in possession of
this information for some time, given that your client spent over a day at his state bar
proceedings cross-examining Client 3 about his criminal history and the details regarding his
criminal history. Client 3’s felony conviction was also included in the complaint affidavit (CR 1
at 5 n.1), which your client received when arrested on March 25, 2019. We have also included
correspondence and documents we received from James Cameron as well as further
communications with an employee of GBUS that might not have been previously produced. To
be clear, these documents are similarly being produced voluntarily at this time as they exceed our
discovery obligations.

Please let us know if you have any questions or wish to discuss this matter further.
Very truly yours,




BRETT A. SAGEL
Assistant United States Attorney

cc:    Assistant United States Attorney Brandon D. Fox
       Assistant United States Attorney Alexander C.K. Wyman

Enclosure




                                           Exhibit L - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 550 of 571 Page ID
                                  #:19102




                    Exhibit M
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 551 of 571 Page ID
                                  #:19103




                               Exhibit M - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 552 of 571 Page ID
                                  #:19104




                               Exhibit M - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 553 of 571 Page ID
                                  #:19105




                               Exhibit M - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 554 of 571 Page ID
                                  #:19106




                               Exhibit M - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 555 of 571 Page ID
                                  #:19107




                               Exhibit M - 005
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 556 of 571 Page ID
                                  #:19108




                               Exhibit M - 006
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 557 of 571 Page ID
                                  #:19109




                               Exhibit M - 007
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 558 of 571 Page ID
                                  #:19110




                               Exhibit M - 008
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 559 of 571 Page ID
                                  #:19111




                               Exhibit M - 009
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 560 of 571 Page ID
                                  #:19112




                               Exhibit M - 010
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 561 of 571 Page ID
                                  #:19113




                               Exhibit M - 011
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 562 of 571 Page ID
                                  #:19114




                     Exhibit N
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 563 of 571 Page ID
                                  #:19115




                               Exhibit N - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 564 of 571 Page ID
                                  #:19116




                     Exhibit O
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 565 of 571 Page ID
                                  #:19117




                               Exhibit O - 001
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 566 of 571 Page ID
                                  #:19118




                               Exhibit O - 002
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 567 of 571 Page ID
                                  #:19119




                               Exhibit O - 003
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 568 of 571 Page ID
                                  #:19120




                               Exhibit O - 004
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 569 of 571 Page ID
                                  #:19121




                      Exhibit P
Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 570 of 571 Page ID
                                  #:19122




                               Exhibit P - 001
     Case 8:19-cr-00061-JVS Document 822-1 Filed 09/20/21 Page 571 of 571 Page ID
                                       #:19123



 1
                               CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 3
     of age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach,
 4
 5   California. I am not a party to the above-entitled action. I have caused, on

 6   September 20, 2021 service of the:
 7
         DECLARATION OF MICHAEL JOHN AVENATTI IN SUPPORT OF
 8      DEFENDANT’S MOTION TO DISMISS DUE TO DOUBLE JEOPARDY,
 9       PROSECUTORIAL MISCONDUCT, CONTEMPT OF THIS COURT’S
           JANUARY 25, 2021 ORDER [Dkt. 408], AND VIOLATIONS OF
10               DEFENDANT’S RIGHT TO DUE PROCESS
11
     on the following party, using the Court’s ECF system:
12
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
14   I declare under penalty of perjury that the foregoing is true and correct.
15
     Executed on September 20, 2021
16
17                                           /s/ H. Dean Steward
18                                           H. Dean Steward
19
20
21
22
23
24
25
26
27
28
                                                   17
